Citation Nr: 0720666	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  01-02 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability secondary to the service-connected right knee 
disorder.

2.  Entitlement to service connection for a low back 
disability secondary to the service-connected right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disability secondary to the service-connected right knee 
disorder.

4.  Entitlement to service connection for a right ankle 
disability secondary to the service-connected right knee 
disorder.

5.  Entitlement to service connection for a left ankle 
disability secondary to the service-connected right knee 
disorder.

6.  Entitlement to service connection for a psychiatric 
disability to include as secondary to the service-connected 
right knee disorder.

7.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a 
bilateral hip disability.

8.  Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a 
gastrointestinal disability.

9.  Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.

10.  Entitlement to a total rating based on individual 
unemployability (TDIU).

11.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1980 to October 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in June 2002; a transcript of the hearing is 
associated with the claims file.

This case has previously come before the Board.  In October 
2002, the Board the reopened the claims of entitlement to 
service connection for a psychiatric disorder, a low back 
disorder, a left knee disorder, a right ankle disorder, and a 
left ankle disorder.  These issues, as well as the issues of 
TDIU and entitlement to special monthly compensation based 
upon the need of regular aid and attendance or an account of 
being housebound, are the subject of this appeal.

The veteran appealed the Board's decision to the Court of 
Appeals or Veterans Claims (Court).  The parties filed a 
joint motion for remand, citing VCAA.  In September 2003, the 
Court vacated the that part of the Board's October 2002 
decision pertaining to the issues of an increased evaluation 
for postoperative residuals of a right knee injury, 
entitlement to service connection for a gastrointestinal 
disorder secondary to a service-connected right knee 
disorder, entitlement to service connection for a psychiatric 
disorder, whether new and material evidence has been 
submitted to reopen claim of entitlement to service 
connection for a bilateral hip disorder, and whether new and 
material evidence has been submitted to reopen claim of 
entitlement to service connection for a gastrointestinal 
disorder.  

The case was remanded for additional development in May 2004.

The issues of entitlement to service connection for a 
psychiatric disability and whether new and material evidence 
has been presented to reopen the claims of entitlement to 
service connection for a bilateral hip disorder and a 
gastrointestinal disorder, as well as the issues of 
entitlement to a total rating based on individual 
unemployability and entitlement to special monthly 
compensation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not establish any 
relationship between a current gastrointestinal disability 
and a service-connected disease or injury.

2.  The competent evidence does not establish any 
relationship between the low back disability and a service-
connected disease or injury.

3.  The competent evidence does not establish any 
relationship between the left knee disability and a service-
connected disease or injury.

4.  The competent evidence does not establish any 
relationship between the right ankle disability and a 
service-connected disease or injury.

5.  The competent evidence does not establish any 
relationship between the left ankle disability and a service-
connected disease or injury.

6.  Postoperative residuals of a right knee injury are 
productive of slight limitation of motion on flexion which is 
painful and causes weakness, but the veteran is able to flex 
his right knee to 73 degrees and extend to zero degrees.





CONCLUSIONS OF LAW

1.  A gastrointestinal disability is not proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).

2.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

3.  A left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

4.  A right ankle disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

5.  A left ankle disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

6.  The criteria for a rating in excess of 30 percent based 
on limitation of motion and painful motion due to 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45,4.59, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  

A letter dated in March 2000 explained the evidence necessary 
to support the claims for service connection.  It invited the 
veteran to submit evidence supportive of his claims.  

The undersigned discussed the VCAA with the veteran and his 
representative at the June 2002 hearing, and explained how it 
applied to the veteran's claims.  

A June 2004 letter explained the evidence necessary to 
support claims for service connection on both a direct and 
secondary basis, as well as claims for increased ratings.  
The evidence of record was discussed, and the veteran was 
told how VA would assist him in obtaining further evidence.  
The veteran was invited to submit or identify evidence 
supportive of his claims.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran has not been 
afforded notice of how VA establishes disability ratings and 
effective dates.  However, it finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection and an increased rating, any questions as to the 
appropriate rating or effective date to be assigned are 
rendered moot.  The Board further notes that the veteran's 
status as a veteran has never been contested. VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

Moreover, identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board has obtained an opinion from an 
independent medical examiner.  The veteran has been afforded 
the opportunity to testify before the undersigned and 
personnel at the RO.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

During service in May 1980, the veteran sustained a right 
knee injury.  Thereafter, he underwent surgery as well as a 
physical rehabilitation program.  The final diagnoses were 
anterior cruciate ligament laxity, right knee; chronic 
anterolateral rotary instability, right knee; right 
quadriceps insufficiency; and chronic subluxating patella, 
surgically treated.

In October 1980, the veteran was diagnosed as having 
gastroenteritis, secondary to poor diet habits.  In February 
1981, the veteran was diagnosed as having enteritis.  In 
March 1981, it was noted that the veteran had possible peptic 
ulcer disease (PUD) and gastritis.  In May 1981, the veteran 
underwent a gastrointestinal (GI) series which yielded normal 
findings.  In July 1981, the veteran was diagnosed as having 
gastroenteritis.

In September 1981, the veteran underwent a psychiatric 
evaluation.  He reported being under stress due to his right 
knee problems and his need to be at home to assist his 
mother.  He was diagnosed as having mild situational 
depression and immature personality.

In December 1981, it was noted that the veteran had bilateral 
laxity of the knees.  In August 1982, the veteran was 
diagnosed as having gastroenteritis (viral syndrome).  In 
March 1982, it was noted that the veteran had right knee, 
right foot, and nervous problems.  The veteran was separated 
from service in October 1982.

In April 1983, the veteran underwent VA examinations.  During 
his general medical examination, the veteran reported having 
had stomach problems during service, but reported that he had 
not had such problems since discharge.  The diagnosis was 
indigestion.  

The veteran also underwent an orthopedic examination.  No 
ankle, hip, or left knee disability was indicated.  The 
veteran complained of intermittent pain in the low back area, 
but physical examination was normal.  

The veteran was also afforded a psychiatric examination in 
April 1983.  The examiner stated that although the veteran 
complained of some symptoms compatible with anxiety and 
depression, he did not meet the full criteria for any 
specific psychological disorder though he did appear to be 
somewhat immature.  No specific psychopathology was found.

A July 1987 record from Cigna showed that the veteran 
complained of body aches and abdominal cramping.  Records 
dated in June and July 1988 from L.B., M.D., revealed that 
the veteran was having neck and back pains after being 
physically assaulted.  A June 1988 record noted that the 
veteran had muscle spasms in his neck and back.  A July 1988 
record noted that the veteran had complained of severe back 
muscle pain for two days.  His back was swollen and painful 
to touch.

Private X-rays taken of the veteran's lumbar spine in 
September 1993 were normal.  

October 1993 records of E.W., D.O. revealed that the veteran 
was in a motor vehicle accident and suffered mild cervical 
and lumbosacral muscle strain.  

A February 1994 report from R.K.P., M.D., revealed that the 
veteran had anxiety reaction due to bilateral carpal tunnel 
syndrome.  A March 1994 report from D.B.P., M.D., revealed 
that the veteran had a major depressive disorder, but the 
physician did not relate it to military service.

In 1994 and 1995, the veteran received outpatient treatment 
from VA.  A March 1995 standing knee clinic series revealed 
that the left knee was within normal limits.  In April 1995, 
the veteran complained of back pain.  

In April 1997, the veteran was seen by J.E.E., M.D. at the 
American Institute of Orthopaedic and Sports Medicine for 
multiple medical complaints.  He was diagnosed as having, in 
pertinent part, lumbosacral spine disc disease, left knee 
internal derangement with probable medial and lateral 
meniscus tear.  There was no medical opinion regarding the 
etiology of any current disability.  In a May 1997 record, it 
was noted that the veteran had low back pain and left knee 
disability.  A July 1997 report noted that the veteran 
underwent a left knee arthroscopy in May 1997.

April and December 1997 reports from the American Institute 
of Orthopaedic and Sports Medicine noted, in pertinent part, 
that the veteran had low back pain, ankle, and knee injury as 
the result of trauma related to military service.  The record 
pertaining to the right knee revealed that the veteran had 
pain of 9/10 or 10/10.  

August 1997 records from Tri-City Hospital showed that the 
veteran was treated for internal derangement of the left knee 
and underwent arthroscopic procedures.

In October 1997, the veteran underwent a VA joints 
examination.  At that time, the veteran reported difficulties 
with his knees and related that he had needed to change his 
gait to accommodate his right knee disability which caused 
ankle and back problems.  X-rays of the lumbar spine, ankles, 
and hips were within normal limits.  The examiner noted that 
throughout the physical examination, the veteran demonstrated 
considerable overt pain behavior that consisted of guarding, 
bracing, rubbing, grimacing, and sighing.  The examiner felt 
that this overt pain represented hyperpathia as well as the 
veteran's gait pattern.  The impression was lumbar strain 
unrelated to the veteran's right knee condition; painful 
ankles bilaterally without any objective abnormalities 
unrelated to the veteran's right knee condition; and no 
intrinsic hip abnormalities.  The hip pain was felt to be 
secondary to the lumbar strain.  The examiner noted that he 
could not find sufficient abnormalities in the veteran's 
ankles or hips to relate to any problems from his right knee.  
His lower back condition was felt to be due to lumbar strain 
and was not due to the way the veteran walked or his gait 
pattern.  In fact, the examiner indicated that if the veteran 
actually walked with this very slow dramatic shuffling gait 
all of the time, it would actually protect his back rather 
than cause injury to the back.  The examiner expressed that 
he thought that the veteran's symptoms were primarily related 
to hyperpathia except for that related to his knees.  He 
stated that he did not find that these symptoms in the back, 
hips or ankles had any objective relationship to his knees.

November 1997 records from Tri-City Hospital showed that the 
veteran was treated for a left ankle disability.

In January 1998, the veteran was seen by Dr. E. at the 
American Institute of Orthopaedic and Sports Medicine for 
surgery on his right ankle.  The physician opined that the 
irregular gait due to right knee disability caused the right 
ankle disability.  Records from Tri-City Hospital also 
reflected right ankle treatment.

In March 1999, the veteran was afforded a VA examination.  It 
was noted that the veteran had suffered a stroke the week 
before and was paralyzed in the left arm and leg.  Physical 
examination of the right knee revealed range of motion from 
zero degrees of extension to 90 degrees of flexion.  There 
were well-healed scars. Medially, there was a curvilinear 20 
centimeter scar that was well-healed.  In addition, there 
were scars from the puncture wounds from the arthroscopic 
surgery on both sides of the patella.  None of the scars were 
tender and they were nicely healed.  With the knee fully 
extended, there was stability on valgus stress.  However when 
flexed 30 degrees, there was 1+ laxity on valgus stress.  In 
addition, there was also a 1+ Lachman and anterior drawer 
from stretching of the reconstructed anterior cruciate 
ligament, but there was also some function of it.  There was 
no effusion. The examiner could palpate the ridging of 
osteoarthritis and little else was significant.  The 
diagnosis was status following multiple operative procedures 
on the right knee with attempted reconstruction of the 
anterior cruciate ligament, moderately successful with 
1+laxity and with osteoarthritis of the knee.  It was noted 
that the veteran recently had suffered a stroke, but the 
right knee was not affected. X-rays revealed tricompartmental 
degenerative osteophytes and joint space thinning, more 
advanced medially, as well as surgical screw of the distal 
right femur and surgical staples of the proximal right tibia.

X-rays taken at the American Institute of Orthopaedic and 
Sports Medicine in  
September 1999 revealed probable status anterior cruciate 
repair and probable extensive degenerative changes of the 
patellofemoral joint.  

A February 2000 private record shows that range of motion of 
the veteran's right knee was zero to 73 degrees.

A March 2000 record by D.C.K., P.A. from the American 
Institute of Orthopaedic and Sports Medicine notes that due 
to the irregularity in gait and pelvic shift caused by 
continued right knee problems that have gone on for years, 
the veteran had ankle problems and lumbar spine problems, in 
particular, a 2-3 millimeter soft tissue protrusion at L3-4, 
L4-5, and L5-S1.

In March 2000, the veteran was seen by W.H., Ph.D., who 
diagnosed the veteran as having a pain disorder associated 
with both psychological factors and a general medical 
condition, insomnia due to a medical condition, an anxiety 
disorder due to a general medical condition, and a mood 
disorder due to a general medical condition.  The medical 
condition referred to was a back condition.

An August 2000 record from the American Institute of 
Orthopaedic and Sports Medicine indicates the veteran's 
report that he was involved in a motor vehicle accident in 
March 2000.  He described injuring, in pertinent part, his 
ankles and knees.  

An August 2000 VA treatment record reflects the veteran's 
report of abdominal pain due to stress.

In September 2000, the veteran testified at a personal 
hearing at the RO.  With regard to his right knee, the 
veteran indicated that he attended physical therapy for his 
right knee daily at the American Institute of Orthopaedic and 
Sports Medicine.  It was noted that the veteran was walking 
with a cane and wore a knee brace.  The veteran described 
having constant pain and instability in his right knee.  He 
also indicated that his right knee stayed swollen.  He 
related that he could walk no more than 50 yards and avoided 
stairs.  With regard to a psychiatric disorder, the veteran 
related that this began during service and he was diagnosed 
with this problem in the 1980's when he was having problems 
dealing with his life and he continued to seek treatment.  
With regard to his ankles, the veteran related that they were 
swollen and that he had bilateral ankle disability due to his 
altered gait due to his right knee disability.  Likewise, his 
left knee, low back, and bilateral hip disabilities were also 
alleged to be due to his altered gait due to his right knee 
disability.  With regard to his ulcers, the veteran related 
that all of the stress from his encounters with VA and having 
to work caused him to have eating problems which resulted in 
stomach problems.  The veteran clarified that he did not have 
ulcers, but had stomach/gastrointestinal problems.

There are various treatment records dating to September 2000 
from the American Institute of Orthopaedic and Sports 
Medicine.  A report from a physicians assistant notes that 
due to the irregularity in gait and pelvic shift caused by 
continued right knee problems that have gone on for years, 
the veteran had ankle problems and lumbar spine problems, in 
particular, a 2-3 millimeter soft tissue protrusion at L3-4, 
L4-5, and L5-S1.

A September 2000 report noted range of motion of the right 
knee of zero to 115 degrees.  There was negative Lachman 
testing, tenderness of the patellofemoral joint, and the 
medial and lateral condyles and joint lines.  A September 
2000 magnetic resonance imaging revealed sprain and 
disruption of the anterior cruciate ligament.  There was 
evidence to suggest attempted anterior cruciate ligament 
repair, however, an intact anterior cruciate ligament graft 
was not demonstrated.  There was severe tricompartmental 
cystic, sclerotic, and proliferative degenerative changes.  
There was also evidence for a focal area of decreased signal 
within the medial femoral condyle compatible with avascular 
necrosis.  Persistent findings of tear and scar tissue were 
demonstrated about the posterior horn of the medial and 
lateral menisci.  There was some scar tissue demonstrated in 
the infrapatellar fat about the anterior horn of the medial 
and lateral menisci.  In a September 2000 report, the veteran 
described being involved in a second motor vehicle accident.  
The veteran, in pertinent part, described pain in his knees, 
low back, and ankles.  It was noted that his abdomen was soft 
with no tenderness, direct, or rebound.  Examination of the 
right knee revealed healed anterior cruciate incisions.  
Lachman was mildly positive, less than +1.  Pivot shift was 
negative.  Tenderness was present in the patellofemoral 
joint.  There was tight lateral retinaculum.  There was 
positive patellar apprehension sign.  There was tenderness of 
the patellofemoral joint medial femoral condyle medial joint 
line.  There was mild tenderness of the lateral joint line.  
There was positive patellar apprehension.

A November 2000 VA psychiatric examination resulted in 
diagnoses of schizoid personality disorder, mild, and known 
specific eating disorder with probable organic base.  The 
examiner noted that he veteran did report some stomach 
problems while in service, but he did not specifically relate 
current eating disorder to those problems.

A November 2000 joints examination was also conducted.  The 
examiner noted that the veteran had a history of a right knee 
injury while in service and had undergone multiple surgeries 
for the residuals of that injury.  The examiner opined that 
the right knee disability was not the source of any ankle, 
hip, or left knee problems.  In addition, the examiner stated 
that it was highly likely that any one of the non-steroid 
anti-inflammatory drugs could affect his gastrointestinal 
tract, but the veteran was unable to give a specific history 
in that regard.  With regard to the right knee, there was no 
ankylosis, although the veteran did have diminished range of 
motion.  His range of motion was from zero to 80 degrees.  He 
had 2+ periarticular thickening. McMurray's and Lachman's 
testing were negative.  There was no evidence of ligament 
laxity.  His patella was freely moveable and non-tender.  The 
knee surface was not smooth.  There was 2+ roughness of a 
possible 4+.  The impression was that the veteran had some 
very major psychosocial problems.  He either had an uncertain 
memory or was very evasive or both.  He also had some very 
severe nonservice-connected problems and surgery done 
privately which seemed to aggravate some of his long-standing 
problems.  The diagnoses were status post ligament injury and 
possibly a meniscus injury of the right knee while on active 
duty; status post from one to three operations while on 
active duty and/or by VA; status post total knee replacement 
privately in 1998 or thereabouts; subjective pain and 
limitation of motion in the left knee, both hips, both 
ankles, which did not see at all likely to be due to right 
knee problems.  In an addendum, the examiner noted that x-
rays did not show a total knee replacement on the right, but 
degenerative joint disease and post surgical changes were 
confirmed.

In November 2000, the veteran was afforded a stomach 
examination.  The examiner reviewed the veteran's history.  
The veteran stated that he had frequent indigestion and 
heartburn with belching of sour liquid into his throat.  
Abdominal examination revealed no organs or masses palpable 
and no abdominal tenderness.  The diagnosis was frequent 
indigestion with acid eructation claimed by the veteran, 
possible gastroesophageal reflux disease (GERD) symptoms and 
thalassemia heterozygous minor with very slight anemia.  It 
was noted that the veteran was not on medication. An upper GI 
series showed no abnormality.

In June 2001, the veteran testified before the undersigned 
member of the Board via videoconference.  With regard to the 
right knee, the veteran described having constant pain as 
well as problems with swelling and fluid build-up.  The 
veteran reported that he could walk for 40-50 yards on a flat 
level.  He related that he could not do stairs.  Because of 
his right knee problems, the veteran related that he shifted 
his weight to his other leg to compensate for the weakness in 
the right leg.  This caused an irregular gait which in turn 
caused low back, bilateral ankle, and left knee problems.  In 
addition, he maintained that the right knee problems also 
caused him to have back pain and bilateral hip problems.  It 
was noted that the veteran was in a wheelchair.  The veteran 
also asserted that he had ulcers/stomach problems due to the 
stress in his life to include that caused by VA.  With regard 
to aid and attendance, the veteran related that he was not 
able to care for himself, for example, when in the bathtub.  
He also related that he is unable to drive.  With regard to 
industrial capacity, the veteran related that he could not 
work and that was unable to perform physically demanding 
tasks.  He stated that some days, he was unable to get out of 
bed.

In the October 2002 decision, the Board granted a separate 
evaluation for instability of the right knee.  The RO carried 
out the grant of such evaluation in a July 2004 rating 
action.  

On VA examination in February 2003, the veteran stated that 
he began to have problems with his back in 1991 or 1992, but 
that he could not recall a specific injury.  He reported that 
he had pain with almost any motion.  The diagnosis was 
chronic lumbar strain syndrome.  The examiner also noted 
probable psychophysiologic musculoskeletal reaction from the 
lumbar strain.  The veteran's knees were also examined.  
There was palpable ridging of hypertrophic bone on the right 
knee.  There was grading and popping during motion.  There 
was no cruciate or medial collateral ligament deficiency.  
Flexion was to 120 degrees.  The diagnosis pertaining to the 
right knee was significant degenerative joint disease with 
resultant multiple surgeries and internal derangement and 
ligament tears.  Examination of the left knee revealed motion 
from zero to 130 degrees.  The examiner indicated that there 
were no positive findings on the left knee, and declined to 
make a diagnosis.  With respect to his ankles, the veteran 
denied sprains.  He explained that he was flatfooted and 
pigeon-toed and that he tripped over his feet periodically.  
Examination of the right ankle revealed a 1+ ligamentous 
laxity.  The veteran was tender over the anterior lateral 
surfaces of the tarsals bilaterally.  The diagnosis was 
moderately severe ligamentous instability bilaterally.  The 
examiner concluded that the veteran's ankles, left knee, and 
low back were impaired independently from his right knee and 
that he saw no etiologic relationship.  He pointed out that 
he did not see concrete evidence of interrelated causation, 
but that the disorders appeared to be separate degenerative 
problems which had occurred coincidentally.  The examiner 
stated that with respect to the question of whether the 
veteran's right knee made him unemployable, his answer was a 
"speculative yes."  He went on to state that the major 
reason the veteran could not be employed was his back pain, 
but the chronic problem with his right knee did contribute to 
the overall unemployability.  He stated that if the veteran's 
right knee was his only disability, he could probably do 
sedentary work, but in combination with his other problems, 
he was not able to do any work.

A VA psychiatric examination was carried out in February 
2005.  The veteran reported combat exposure during service 
while on missions with the Navy SEALs.  He also stated that 
he trained with the Green Berets.  He indicated that it was 
hard for him to eat because he could not forget what he had 
been through.  He denied being currently treated, but noted 
that he had been treated for depression in the past.  With 
respect to his symptoms, the veteran reported feeling 
depressed and poor appetite.  He related that he was unable 
to sleep for more than one hour at a time.  He also reported 
memory impairment but denied problems with concentration and 
suicidal ideation.  He indicated that he had racing thoughts 
and was irritable.  He denied increased interest in religion, 
but the examiner noted that in a previous report, the veteran 
had related that he had been fired from the post office 
because he constantly read  his Bible.  The veteran had 
difficulty identifying when his claimed depressive symptoms 
began, but indicated that they may have started with his 
mother's death or in the middle of his military service.  

On mental status examination, the veteran's responses to 
questions were generally vague.  He had difficulty giving 
details concerning his symptoms.  His history was internally 
and externally inconsistent.  His speech was rapid, 
pressured, and difficult to interrupt.  He described his mood 
as "black," and his affect was somewhat labile but 
reactive.  He described some anxiety related to his 
disability claim.  His thought process was disorganized with 
flight of ideas, but he was oriented.  His memory was intact.  
The examiner indicated that it was difficult to identify a 
clear diagnosis because of several factors.  He noted that 
the veteran's history was inconsistent in that he 
contradicted himself and the previous records.  He also noted 
that the veteran was unable to articulate the time course of 
his symptoms and that the veteran's previous stroke and 
talassemia further complicated the picture because there were 
symptoms of those disorders that overlapped with mental 
disorders.  He opined that the veteran suffered from a 
complex set of symptoms that were best described as mood 
disorder not otherwise specified and personality disorder not 
otherwise specified with antisocial and narcissistic 
features.  He indicated that the veteran's reported onset 
would have been at age 25, which would be consistent with a 
diagnosis of bipolar disorder.  However, he noted that 
because the exact timing could not be identified, he could 
not rule out bipolar disorder secondary to stroke.  He noted 
that he did not identify any symptoms of schizoid personality 
disorder during his evaluation, and that the diagnosis of 
personality disorder not otherwise specified was most 
appropriate.  He indicated that although the veteran had been 
given a diagnosis of pain disorder in the past, he did not 
spontaneously complain of pain on examination and that he 
therefore did not meet the criteria for that diagnosis.  

The examiner stated that it was not clear to him that the 
veteran's mood symptoms were solely due to medical condition 
and not to a premorbid mood disorder, and that therefore he 
did not meet the criteria for a diagnosis of anxiety disorder 
secondary to a medical condition.  He concluded that it was 
unlikely that the mood disorder symptoms were the result of 
the service-connected right knee condition or his complaints 
of stomach problems in service.  He noted that during the 
interview, the veteran did not spontaneously relate the onset 
of exacerbation of symptoms to either condition.  He noted 
that although chronic pain could worsen depressive symptoms, 
it would not cause symptoms of mania or hypomania that were 
reported and observed.  

A December 2005 report from J.E.E., M.D. indicates that the 
veteran had complaints relating to his knees, ankles and low 
back.  Dr. E. noted that the veteran wore bilateral knee 
braces and ankle splints.  He limped bilaterally.  
Examination of the veteran's low back revealed a mild list to 
the  left and scoliosis to the right.  There was mild 
sacroiliac and gluteal tenderness.  Examination of the right 
knee revealed tenderness of the patellofemoral joint, medial 
and lateral condyles, and joint line.  Lachman was slightly 
positive and medial and lateral McMurray produced pain.  
Range of motion was from zero to 110 degrees.  Examination of 
the left knee revealed tenderness in the patellofemoral 
joint, medial femoral condyle, and medial joint line.  
Rotation produced pain and Lachman was negative.  The 
veteran's ankles were tender, and there was some mild lateral 
laxity on the left.  The impression was internal derangement 
of the right knee, status post reconstruction and cartilage 
transplant; internal derangement of the left knee, meniscus 
ear versus chondromalacia; internal derangement of the 
ankles, probably chondromalacia; chronic low back pain 
syndrome, discogenic and foraminal outlet, and narrowing at 
L4-5. L5-S1, and possibly L3-4.  Dr. E. indicated that he had 
reviewed various records pertaining to the veteran's 
treatment.  He stated that the veteran's right knee pain 
could result in an antalgic gait that was a short stance gait 
on the right, which would lessen the amount of time interval 
with stance in the right leg and involve an increased time 
stance in the left leg, causing a shift in his weight to the 
left.  He indicated that such a shift would cause stress to 
the left leg and increase the forces in the left leg, 
resulting in development of degenerative changes in those 
joints and subsequent pain.  He noted that the changes in the 
stance phase on the right would not produce a direct pelvic 
shift but would produce a dynamic pelvic shift such that 
there would be a shift in the body dynamics and forces during 
this change in stance phase which would increase the forces 
around the facet joints in the low back and could result in 
an increased stress in a biologic matter across facet joints 
into the low back, impinging spinal nerves into the left leg.  

The Board requested an opinion from an independent medical 
examiner in July 2006.  

In October 2006, an opinion was rendered by R.S.A., M.D., 
Professor and Chairman of the Department of Orthopedic 
Surgery at Virginia Commonwealth University Medical Center.  
Dr. A. noted that the veteran's medical history was complex.  
He noted that the veteran's right knee disability involved 
anterior cruciate ligament instability.  He provided a 
detailed recitation of the history pertaining to the 
veteran's claimed disabilities.  He indicated that he 
disagreed with Dr. E. pertaining to his subjective theory 
that altered gait mechanics had thrown abnormal stress to the 
left leg, both ankles and low back.  He stated that he was 
unaware of any literature that objectively had quantified the 
amount of stress that one disabled joint, which had 
reasonable good range of motion and arthritic involvement 
would transfer a significant amount of force to overload 
other joints resulting, in arthritis.  He stated that such 
was a subjective evaluation and he did not believe that there 
was any proof in the literature to substantiate the theory 
that alteration of gait mechanics could lead to a condition 
in the other extremities, knee, ankle, hip joint, or low 
back.  He agreed that if a condition was already present in 
those joints, by throwing abnormal stress on them, they might 
be more symptomatic, but that the condition would not 
increase in severity.  He concluded that the disorders of the 
ankles, left knee and low back were in no way related to the 
right knee injury.  With respect to gait mechanics analysis, 
Dr. A. noted that the forces generated must be considered, 
and indicated that the veteran's cadence would be so slow as 
to not generate enough force.  He related that when someone 
is as disabled as the veteran, his rate of walking would be 
significantly slower and would therefore decrease the 
stresses in both lower extremities.  He noted that a slower 
gait would also  mean that there would be less stress in the 
hips, knees, and ankles because of the antalgic gait.  He 
concluded that there was no evidence to show that the 
stresses with a low cadence may be equal to the normal 
stresses that a limb would normally take if it did not have a 
right knee injury.  

The veteran was examined by R.E.I., D.O. in February 2007.  
Dr. I. noted that the veteran wore a right knee brace.  
Physical examination revealed pes planovalgus of the feet and 
a bilateral limp.  The lumbar spine was laterally tilted 
three degrees toward the left.  The assessment was abnormal 
posture evidenced by pes planovalgus, pelvic obliquity, 
lumbopelvic lordosis, and genu recurvatum.  Secondary 
diagnoses included degenerative joint disease of the right 
knee; somatic dysfunction of the right upper extremity, 
thoracic, pelvic, and lower extremity regions; tension 
cephalgias; antalgic gait; and peripheral neuropathy.  Dr. I. 
indicated that the original pain from the right knee altered 
the veteran's gait and that the altered gait further stressed 
the left knee.  He noted that the stress from the antalgic 
gait combined with the stresses from the abnormal posture did 
causally contribute to the pain of the left knee, both 
ankles, low back, and hips.  


Analysis

	Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The RO has not had the opportunity to review the veteran's 
claim under the new regulatory changes.  However, the Board 
finds that adjudication of the current appeal may proceed 
without the veteran first being provided notice of the recent 
amendments to 38 C.F.R. § 3.310 because such is not 
prejudicial error as these amendments essentially codified 
the Court's holding in Allen.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

        Gastrointestinal Disability on a Secondary Basis

The competent evidence of record includes only one medical 
opinion regarding whether there is any relationship between 
any current gastrointestinal problem and the veteran's 
service-connected right knee disorder.  The examiner who 
conducted the November 2000 VA joints examination noted that 
it was highly likely that any one of the non-steroid anti-
inflammatory drugs that the veteran had taken could affect 
his gastrointestinal tract, but the veteran was unable to 
give a specific history in that regard.  As such, the 
examiner could not provide an opinion as to whether there was 
any relationship between any current gastrointestinal problem 
and the veteran's service-connected right knee disorder.

Moreover, the current VA examination revealed that the 
veteran claimed to have frequent indigestion with acid 
eructation and possible GERD symptoms.  However, the examiner 
did not identify any underlying disorder responsible for 
gastrointestinal complaints.  The GI series was normal.  At 
this time, there is no competent evidence linking any degree 
of gastrointestinal disability to a service-connected disease 
or injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).
		
        Low Back, Left Knee and Bilateral Ankle 
Disabilities on a 
        Secondary Basis

The veteran asserts that he has low back, left knee, and 
bilateral ankle disabilities secondary to his service-
connected right knee disability.  However, upon review of the 
evidence pertaining to these claims, the Board has determined 
that service connection is not warranted.  In this regard, 
the Board acknowledges that providers from the American 
Institute of Orthopaedic and Sports Medicine have opined that 
an irregularity in gait and pelvic shift due to right knee 
problems caused the veteran's ankle and lumbar spine 
problems.  In December 2005, Dr. E. stated that the veteran's 
right knee disability resulted in an antalgic gait that 
caused a shift to the left, causing the development of 
degenerative changes in those joints.  In February 2007, Dr. 
I. reported that the veteran's spine was laterally shifted to 
the left, and that the stress from the veteran's antalgic 
gait combined with stresses from his abnormal posture 
contributed to pain in his left knee, both ankles, and low 
back.

However, the record also contains opinions indicating that 
the claimed low back, left knee and bilateral ankle 
disabilities are not related to the service-connected right 
knee disability.  A VA examiner concluded in October 1997 
that the claimed disorders were not related to the veteran's 
right knee disability.  He indicated that with the veteran's 
very slow, dramatic shuffling gait, such would actually 
protect his back rather than cause injury.  The November 2000 
VA examiner concluded that the veteran's right knee 
disability was not the source of any ankle or left knee 
problems.  The October 2006 opinion from Dr. A., the Chairman 
of Orthopedic Surgery at Virginia Commonwealth University 
Medical Center indicates that he carefully reviewed the 
veteran's records.  He indicated that he disagreed with Dr. 
E. pertaining to his subjective theory regarding altered gait 
and its relationship to abnormal stress on the veteran's left 
leg, both ankles and low back.  He stated that he was unaware 
of any literature that supported the theory that one disabled 
joint would cause stress and transfer a significant amount of 
force to overload other joints and lead to arthritis.  He 
related that in a gait mechanics analysis, the forces 
generated must be considered, and that with someone as 
disabled as the veteran, the gait would be so slow as to not 
generate enough force.  In fact, he concluded that the 
veteran's slower gait would actually significantly slower and 
cause less stress on the knees and ankles.  

As discussed, there is a conflict in the evidence pertaining 
to these claims.  However, the Board concludes that the 
evidence from the VA examiners and Dr. A. is more probative 
of the questions presented.  The October 1997 VA examiner 
discussed the rationale for his opinion, noting that the 
veteran's slow gait would actually protect his low back.  Dr. 
A., upon careful review of the extensive record, indicated 
that there was no support for Dr. E.'s theory of altered gait  
mechanics, and explained that the veteran's slow gait would 
not generate enough force to cause overload to other joints.  
His discussion is in opposition to Dr. E.'s theory and to the 
statements made by Dr. I.  Neither Dr. E. nor Dr. I. has 
provided such detailed support for their conclusions and do 
not indicate that they had access to the entire record prior 
to making their conclusions.  The opinions of the VA 
examiners and Dr. A. are well reasoned and sufficiently broad 
so as to encompass causation and aggravation.  

The Board has also considered the veteran's contentions.  
However, as a layperson, he is not qualified to render an 
opinion concerning questions of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, the more 
probative evidence demonstrates that the veteran's claimed 
left knee, low back, and bilateral ankle disabilities are not 
secondary to his service-connected right knee disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is again the veteran's claim, and service 
connection for left knee, low back, and bilateral ankle 
disabilities must be denied.

		Increased Rating for Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's postoperative residuals of a right knee injury 
are evaluated as 30 percent disabling under Diagnostic Code 
5260, which provides a noncompensable rating where flexion of 
the leg is limited to 60 degrees; a 10 percent rating where 
flexion of the leg is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a 30 
percent rating where flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, the rating schedule provides a 
noncompensable rating where extension of the leg is limited 
to 5 degrees; a 10 percent rating where extension of the leg 
is limited to 10 degrees, a 20 percent rating where extension 
is limited to 15 degrees, and a 30 percent rating for 
limitation to 20 degrees. 

Full range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

The rating schedule also provides a 10 percent rating for 
slight impairment of the knee, a 20 percent rating for 
moderate impairment of the knee, and a 30 percent rating for 
severe impairment of the knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257.  

In this case, the veteran has right knee disability which 
includes arthritis.  The evidence shows that the veteran does 
not meet the criteria for a higher rating based on functional 
impairment/limitation of motion.  At worst, movement of the 
right knee is restricted to movement from zero to 73 degrees, 
as reflected in a February 2000 private medical record.  
However, that being noted, the Board observes that the 
veteran has in fact undergone multiple procedures on his 
right knee.  Although he was involved in two motor vehicle 
accidents which apparently caused him further right knee 
pain, the Board cannot disassociate any problems caused by 
those accidents from his service-connected right knee 
disability.  

The veteran's private physician has indicated that the 
veteran's pain is 9/10 or 10/10.  The veteran complains of 
pain and weakness.  Thus, taking into account Sections 4.59, 
4.40, 4.45, and DeLuca, the Board must consider the veteran's 
functional impairment.  However, even when all functional 
impairment is considered, the veteran's functional 
limitations remain better than extension limited to five 
degrees and flexion limited to 15 degrees.  The 30 percent 
evaluation is the maximum assignable for limitation of 
flexion and there is no evidence of ankylosis.  In reaching 
this determination, the Board also observes that the veteran 
has confirmed that he retains functional use and that the 
lower extremity allows him to walk, albeit short distances.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu, supra.  
Rather, the more probative evidence consists of that prepared 
by neutral skilled professionals, and such evidence 
demonstrates that an evaluation in excess of 30 percent for 
postoperative residuals of a right knee injury is not 
warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability causes marked 
interference with his employment or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran has in fact undergone 
multiple procedures on his right knee over the years, but 
there is no evidence of additional frequent periods of 
hospitalization.  In addition, while his right knee 
disability is expected to interfere with employment, that 
interference is not shown to be marked.
ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, the Board 
observes that a psychiatric examination conducted in service 
resulted in diagnoses of mild situational depression and 
immature personality.  Post-service records reflect diagnoses 
of anxiety and mood disorders related to a general medical 
condition.  Schizoid personality disorder has also been 
diagnosed.  None of the medical evidence addresses the 
question of whether any currently present acquired 
psychiatric disability is related to the in-service 
manifestations.  The Board has concluded that an examination 
is necessary to address this issue.

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the VCAA requires the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Review of the record reveals that 
the veteran has not been afforded notice pertaining to the 
above described issues that is in compliance with Kent.

Finally, the Board notes that further development and 
adjudication of the veteran's claims may provide evidence in 
support of his claims for TDIU and special monthly 
compensation based on the need for aid and attendance or on 
account of being housebound.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required. Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any currently 
present acquired psychiatric disability.  
Upon examination and review of the entire 
claims folder, the examiner should 
identify all currently present acquired 
psychiatric disabilities.  With respect 
to each currently present acquired 
psychiatric disability, the examiner 
should  provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability is related to 
psychiatric symptoms noted in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) that (1) notifies 
the veteran of the evidence and 
information necessary to reopen the 
claim, (i.e., describes what new and 
material evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


